Citation Nr: 0843565	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the right lateral malleolus of the right ankle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, among other things, denied the 
benefit sought on appeal.  The Board first considered this 
appeal in September 2007 and determined that additional 
development of the medical record was required in order to 
properly rate the veteran's right ankle disability.  As such, 
the claim was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Unfortunately, the 
requested development was not adequately performed and the 
claim must again be remanded.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

A review of the claims folder reveals that the veteran was 
examined by a VA physician in March 2004 and it was 
determined that his right ankle fracture had healed.  At the 
veteran's personal hearing in September 2006, he testified 
that he had tightness as well as a tingling sensation in the 
ankle with prolonged walking and sitting, swelling, pain, 
instability and limitation of motion.  Consequently, in 
September 2007, the Board remanded the claim for a thorough 
evaluation of the ankle.  The orthopedic examiner was ordered 
to review the claims folder, perform all indicated tests, 
report all pathology found, and express opinions as to the 
degree of functional impairment that could be attributed to 
weakened movement, and excess fatigability or incoordination, 
as well as what degree to which pain could significantly 
limit functional ability.  The examiner was ordered to 
provide a rationale for all opinions expressed.

In December 2007, the veteran underwent a VA examination.  
The examiner reported objective findings and rendered a 
diagnosis of avulsion fracture of the right lateral 
malleolus.  The VA examiner then stated in a conclusory 
fashion, "I cannot determine without resort to mere 
speculation whether pain, fatigue, weakness, lack of 
endurance or incoordination cause additional functional 
loss."  This statement is not supported by any rationale and 
there is no suggestion in the claims folder that this case 
presents such an unusual disability picture as to limit an 
orthopedic specialist in her ability to render an opinion as 
to the functional loss experienced by this veteran.  
Moreover, it is noted that extensive training on how to 
conduct Deluca-compliant musculoskeletal examinations has 
been provided to VA examiners during the past several years 
by the VA Compensation and Pension Examination Program 
(CPEP), so it should be expected that, unless specific 
reasons are provided to the contrary, the requested physical 
findings and opinions are not speculative and can be provided 
by the examiner.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(all complaints of pain, fatigability, etc., shall be 
considered when put forth by a veteran when rating a 
musculoskeletal disability).  

The Secretary has a duty to make reasonable efforts to assist 
in obtaining evidence necessary to substantiate a claim for 
benefits pursuant to 38 U.S.C.A. § 5103A(a)(1).  This 
includes providing an examination that is adequate for rating 
purposes.  See 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Here, a review 
of the record reveals that the Board's orders with respect to 
medical opinions necessary to properly rate the veteran's 
ankle disability were not followed.  Accordingly, this case 
must be remanded to correct the deficiencies contained in the 
examination report.  See also 38 C.F.R. § 4.2.

Upon remand, the veteran also should be provided notice of 
the evidence necessary to substantiate his claim pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran should be advised of the methods of 
evaluating ankle disabilities, including the loss of motion 
rating criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5271 and 5272, as well as the criteria for rating based 
on deformity found in Diagnostic Code 5273.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a legally 
adequate VCAA notice for his increased 
rating claim that is in accordance with 
the requirements set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Return the claims folder to the 
examiner who performed the December 2007 
examination of the ankle and have her 
prepare an addendum to her report to 
either render the following opinions or 
state with specificity why this case is so 
out of the ordinary as to limit her 
ability to render the requested opinions.

(a)	discuss whether the veteran's 
right ankle exhibits weakened movement, 
excess fatiguability, or incoordination 
that is attributable to the service-
connected right ankle disability;
(b)	express any functional impairment 
attributable to weakened movement, 
excess fatiguability, or incoordination 
in terms of the degree of additional 
range of motion lost;
(c)	express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right ankle repeatedly over a 
period of time.

All opinions expressed MUST be supported 
by complete rationale.

If the December 2007 examiner is 
unavailable or it is determined that she 
is unable to render the necessary 
opinions, schedule the veteran for another 
orthopedic examination with a different 
examiner and have the examiner report all 
objective findings and render the 
requested opinions with a complete 
rationale provided for each opinion.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a Supplemental 
Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


